DETAILED ACTION
Claims 3, 6-9, 12, 15-18 are amended. Claims 1-2, 4-5, 10-11, 13-14 and 19-20 are cancelled. Claims 3, 6-9, 12 and 15-18 are pending.
Drawings
The drawings were received on 05/31/2022.  These drawings are acceptable to the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US 20180330687) in view of Chen (US 20100245298).
As per claim 3, Zeng discloses a gate-on-array (GOA) circuit with bidirectional outputs (Abstract; [0007]), wherein the GOA circuit comprises a first circuit (Fig. 4, i.e., pull-down holding unit), a pull-up module (#T11), a first output end (i.e., left output end of G(N)), a second output end (#G(N)), a capacitor (#Cb) and a 41st transistor (#T41) ([0029]; [0049]; [0051]-[0052]);
wherein the capacitor (#Cb) and the second output end (#G(N) are connected and the 41st transistor (#T41) and the first circuit (i.e., pull-down holding unit) are connected in parallel;
wherein N is set to be a positive integer, in a Nth stage of the GOA circuit, the pull-up module (#T11) is connected to the first circuit (i.e., pull-down holding unit), the first circuit (i.e., pull-down holding unit) is connected to the first output end (i.e., left output end of G(N)) and the second output end (#G(N)),
wherein the pull-up module comprises an 11th transistor (Fig. 4, #T11), a gate of the 11th transistor (#T11) is connected to a serial telecommunication (ST) signal (#ST(N-1)), a source of the 11th transistor (#T11) is connected to a gate signal (#G(N-1)), a drain of the 11th transistor (#T11) is connected to the first circuit (i.e., pull-down holding unit),
wherein the first circuit (i.e., pull-down holding unit) comprises a first mirror circuit (i.e., first alternate control circuit) and a second mirror circuit (i.e., second alternate control circuit) that are connected in parallel, the first mirror circuit (i.e., first alternate control circuit) and the second mirror circuit (i.e., second alternate control circuit) are connected at a Q node (#Q(N); [0051]-[0052]),
wherein the GOA circuit further comprises a 2nd transistor (#T22) and a 21st transistor (#T21), wherein a gate of the 2nd transistor (#T22) and a gate of the 21st transistor (#T21) are connected to the signal of the Q node (#Q(N)), a source of the 2nd transistor (#T22) is connected to a source of the 21st transistor (#T21), a drain of the 2nd transistor (#T22) is connected to the ST signal (#ST(N)), a drain of the 21st transistor (#T21) is connected to the second output end (#G(N)).
However, Zeng does not teach the GOA circuit further comprises a 211th transistor, a gate of the 211th transistor is connected to a signal of the Q node, a source of the 211th transistor is connected to a clock signal, a drain of the 211th transistor is connected to the first output end.
Chen teaches a 211th transistor (Fig. 5, #T2), a gate of the 211th transistor (#T2) is connected to a signal of the Q node (#Q(n)), a source of the 211th transistor (#T2) is connected to a clock signal (#CLK1), a drain of the 211th transistor (#T2) is connected to the first output end (#OUT(n); [0028]-[0029]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the transistor disclosed by Chen to the GOA circuit of Zeng so to control the signal transmission path between the clock signal and the output end (Chen: [0029]).
As per claim 6, Zeng discloses the GOA circuit according to claim 3, wherein the first mirror circuit (i.e., first alternate control circuit) comprises a 51st transistor (Fig. 4, #T51), a 52nd transistor (#T52), a 53rd transistor (#T53) and a 54th transistor (#T54), wherein a gate of the 52nd transistor (#T52) is connected to the drain of the 11th transistor (#T11), a drain of the 52nd transistor (#T52) is connected to a power supply (VSS) (#VSS), a source of the 52nd transistor (#T52) is connected to a drain of the 51st transistor (#T51), a gate of the 51st transistor (#T51) is connected to a source of the 51st transistor (#T51), a gate of the 53rd transistor (#T53) is connected to the drain of the 51st transistor (#T51), the source of the 51st transistor (#T51) and a source of the 53rd transistor (#T53) are connected to an LC1 oscillation signal (#LC1), wherein a gate of the 54th transistor (#T54) is connected to the drain of the 11th transistor (#T11), a source of the 54th transistor (#T54) is connected to a drain of the 53rd transistor (#T53), a drain of the 54th transistor (#T54) is connected to the power supply (VSS) (#VSS).
As per claim 7, Zeng discloses the GOA circuit according to claim 6, wherein the first mirror circuit (i.e., first alternate control circuit) further comprises a 32nd transistor (#T32) and a 42nd transistor (#T42), wherein a gate of the 32nd transistor (#T32) is connected to the source of the 54th transistor (#T54), a source of the 32nd transistor (#T32) is connected to the first output end (i.e., left output end of G(N)), a drain of the 32nd transistor (#T32) is connected to the power supply (VSS) (#VSS), wherein a gate of the 42nd transistor (#T42) is connected to the source of the 54th transistor (#T54), a source of the 42nd transistor (#T42) is connected to the signal of the Q node (#Q(N)), a drain of the 42nd transistor (#T42) is connected to the power supply (VSS) (#VSS).
As per claim 8, Zeng discloses the GOA circuit according to claim 3, wherein the second mirror circuit (i.e., second alternate control circuit) comprises a 61st transistor (#T61), a 62nd transistor (#T62), a 63rd transistor (#T63) and a 64th transistor (#T64), wherein a drain of the 61st transistor (#T61) is connected to a gate of the 63rd transistor (#T63), a gate of the 61st transistor (#T61) is connected to a source of the 61st transistor (#T61), a source of the 63rd transistor (#T63) is connected to the source of the 61st transistor (#T61) and an LC2 oscillation signal (#LC2), a drain of the 63rd transistor (#T63) is connected to a source of the 64th transistor (#T64), a gate of the 64th transistor (#T64) is connected to the drain of the 11th transistor (#T11), a drain of the 64th transistor (#T64) is connected to the power supply (VSS) (#VSS), a gate of the 62nd transistor (#T62) is connected to the drain of the 11th transistor (#T11), a source of the 62nd transistor (#T62) is connected to the drain of the 61st transistor (#T61), a drain of the 62nd transistor (#T62) is connected to the power supply (VSS) (#VSS).
As per claim 9, Zeng discloses the GOA circuit according to claim 8, wherein the second mirror circuit (i.e., second alternate control circuit) further comprises a 43rd transistor (#T43) and a 33rd transistor (#T33), wherein a gate of the 33rd transistor (#T33) is connected to the source of the 64th transistor (#T64), a source of the 33rd transistor (#T33) is connected to the first output end (i.e., left output end of G(N)), a drain of the 33rd transistor (#T33) is connected to the power supply (VSS) (#VSS), a gate of the 43rd transistor (#T43) is connected to the source of the 64th transistor (#T64), a source of the 43rd transistor (#T43) is connected to the signal of the Q node (#Q(N)), a drain of the 43rd transistor (#T43) is connected to the power supply (VSS) (#VSS).
Claims 12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 10798833) in view of Zeng in view of Chen.  
As per claim 12, Hsieh discloses a seamlessly-joined screen (Abstract; Figs. 1A-B; col. 4, line 4-47), wherein the seamlessly-joined screen comprises at least two display screens (#201, 202) comprising a gate-on-array (GOA) circuit (#120) with bidirectional outputs, wherein the GOA circuit (#120) is configured to drive the at least two display screens (#201, 202) to display images and is disposed between the at least two display screens (col. 5, line 14-59; claim 1). 
However, Hsieh does not teach the GOA circuit comprises a first circuit, a pull-up module, a first output end, a second output end, a capacitor and a 41st transistor,
wherein the capacitor and the second output end are connected and the 41st transistor and the first circuit are connected in parallel;
wherein N is set to be a positive integer, in a Nth stage of the GOA circuit, the pull-up module is connected to the first circuit, the first circuit is connected to the first output end and the second output end,
wherein the pull-up module comprises an 11th transistor, a gate of the 11th transistor is connected to a serial telecommunication (ST) signal, a source of the 11th transistor is connected to a gate signal, a drain of the 11th transistor is connected to the first circuit,
wherein the first circuit comprises a first mirror circuit and a second mirror circuit that are connected in parallel, the first mirror circuit and the second mirror circuit are connected at a Q node,
wherein the GOA circuit further comprises a 2nd transistor and a 21st transistor, wherein a gate of the 2nd transistor and a gate of the 21st transistor are connected to the signal of the Q node, a source of the 2nd transistor is connected to a source of the 21st transistor, a drain of the 2nd transistor is connected to the ST signal, a drain of the 21st transistor is connected to the second output end.
Zeng teaches the GOA circuit comprises a first circuit (Fig. 4, i.e., pull-down holding unit; [0051]-[0052]), a pull-up module (#T11), a first output end (i.e., left output end of G(N)), a second output end (#G(N)), a capacitor (#Cb) and a 41st transistor (#T41),
wherein the capacitor (#Cb) and the second output end (#G(N)) are connected and the 41st transistor (#T41) and the first circuit (i.e., left output end of G(N)) are connected in parallel;
wherein N is set to be a positive integer, in a Nth stage of the GOA circuit, the pull-up module (#T11) is connected to the first circuit (i.e., pull-down holding unit), the first circuit (i.e., pull-down holding unit) is connected to the first output end (i.e., left output end of G(N)) and the second output end (#G(N); [0050]),
wherein the pull-up module comprises an 11th transistor (Fig. 4, #T11), a gate of the 11th transistor (#T11) is connected to a serial telecommunication (ST) signal (#ST(N-1)), a source of the 11th transistor (#T11) is connected to a gate signal (#G(N-1)), a drain of the 11th transistor (#T11) is connected to the first circuit (i.e., pull-down holding unit),
wherein the first circuit (i.e., pull-down holding unit) comprises a first mirror circuit (i.e., first alternate control circuit) and a second mirror circuit (i.e., second alternate control circuit) that are connected in parallel, the first mirror circuit (i.e., first alternate control circuit) and the second mirror circuit (i.e., second alternate control circuit) are connected at a Q node (#Q(N); [0051]-[0052]),
wherein the GOA circuit further comprises a 2nd transistor (#T22) and a 21st transistor (#T21), wherein a gate of the 2nd transistor (#T22) and a gate of the 21st transistor (#T21) are connected to the signal of the Q node (#Q(N)), a source of the 2nd transistor (#T22) is connected to a source of the 21st transistor (#T21), a drain of the 2nd transistor (#T22) is connected to the ST signal (#ST(N)), a drain of the 21st transistor (#T21) is connected to the second output end (#G(N)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the GOA circuit of Zeng to the seamlessly-joined screen of Hsieh so that the ability of holding an output of a GOA circuit at a low level is largely improved, and the drive performance of the circuit is further improved (Zeng: [0055]). 
However, the prior art of Hsieh and Zeng do not teach the GOA circuit further comprises a 211th transistor, a gate of the 211th transistor is connected to a signal of the Q node, a source of the 211th transistor is connected to a clock signal, a drain of the 211th transistor is connected to the first output end.
Chen teaches a 211th transistor (Fig. 5, #T2), a gate of the 211th transistor (#T2) is connected to a signal of the Q node (#Q(n)), a source of the 211th transistor (#T2) is connected to a clock signal (#CLK1), a drain of the 211th transistor (#T2) is connected to the first output end (#OUT(n); [0028]-[0029]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the transistor disclosed by Chen to the GOA circuit of Hsieh in view of Zeng so to control the signal transmission path between the clock signal and the output end (Chen: [0029]).
As per claim 15, Zeng discloses the seamlessly-joined screen according to claim 12, wherein the first mirror circuit (i.e., first alternate control circuit) comprises a 51st transistor (Fig. 4, #T51), a 52nd transistor (#T52), a 53rd transistor (#T53) and a 54th transistor (#T54), wherein a gate of the 52nd transistor (#T52) is connected to the drain of the 11th transistor (#T11), a drain of the 52nd transistor (#T52) is connected to a power supply (VSS) (#VSS), a source of the 52nd transistor (#T52) is connected to a drain of the 51st transistor (#T51), a gate of the 51st transistor (#T51) is connected to a source of the 51st transistor (#T51), a gate of the 53rd transistor (#T53) is connected to the drain of the 51st transistor (#T51), the source of the 51st transistor (#T51) and a source of the 53rd transistor (#T53) are connected to an LC1 oscillation signal (#LC1), wherein a gate of the 54th transistor (#T54) is connected to the drain of the 11th transistor (#T11), a source of the 54th transistor (#T54) is connected to a drain of the 53rd transistor (#T53), a drain of the 54th transistor (#T54) is connected to the power supply (VSS) (#VSS).
As per claim 16, Zeng discloses the seamlessly-joined screen according to claim 15, wherein the first mirror circuit (i.e., first alternate control circuit) further comprises a 32nd transistor (#T32) and a 42nd transistor (#T42), wherein a gate of the 32nd transistor (#T32) is connected to the source of the 54th transistor (#T54), a source of the 32nd transistor (#T32) is connected to the first output end (i.e., left output end of G(N)), a drain of the 32nd transistor (#T32) is connected to the power supply (VSS) (#VSS), wherein a gate of the 42nd transistor (#T42) is connected to the source of the 54th transistor (#T54), a source of the 42nd transistor (#T42) is connected to the signal of the Q node (#Q(N)), a drain of the 42nd transistor (#T42) is connected to the power supply (VSS) (#VSS).
As per claim 17, Zeng discloses the circuit according to claim 12, wherein the second mirror circuit (i.e., second alternate control circuit) comprises a 61st transistor (#T61), a 62nd transistor (#T62), a 63rd transistor (#T63) and a 64th transistor (#T64), wherein a drain of the 61st transistor (#T61) is connected to a gate of the 63rd transistor (#T63), a gate of the 61st transistor (#T61) is connected to a source of the 61st transistor (#T61), a source of the 63rd transistor (#T63) is connected to the source of the 61st transistor (#T61) and an LC2 oscillation signal (#LC2), a drain of the 63rd transistor (#T63) is connected to a source of the 64th transistor (#T64), a gate of the 64th transistor (#T64) is connected to the drain of the 11th transistor (#T11), a drain of the 64th transistor (#T64) is connected to the power supply (VSS) (#VSS), a gate of the 62nd transistor (#T62) is connected to the drain of the 11th transistor (#T11), a source of the 62nd transistor (#T62) is connected to the drain of the 61st transistor (#T61), a drain of the 62nd transistor (#T62) is connected to the power supply (VSS) (#VSS).
As per claim 18, Zeng discloses the seamlessly-joined screen according to claim 17, wherein the second mirror circuit (i.e., second alternate control circuit) further comprises a 43rd transistor (#T43) and a 33rd transistor (#T33), wherein a gate of the 33rd transistor (#T33) is connected to the source of the 64th transistor (#T64), a source of the 33rd transistor (#T33) is connected to the first output end (i.e., left output end of G(N)), a drain of the 33rd transistor (#T33) is connected to the power supply (VSS) (#VSS), a gate of the 43rd transistor (#T43) is connected to the source of the 64th transistor (#T64), a source of the 43rd transistor (#T43) is connected to the signal of the Q node (#Q(N)), a drain of the 43rd transistor (#T43) is connected to the power supply (VSS) (#VSS).
Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive.
Applicant states on page 14 in the Remarks, “It can be seen that Zeng fails to disclose a Nth stage of the GOA circuit having two output ends. Specifically, Zeng fails to disclose the first output end of claim 3 of the subject application. In the disclosure of Zeng, there is no transistor having a gate connected to Q node (Q(N)) and a drain connected to the first output end. Since there is no teaching given by Zeng to develop a Nth stage of the GOA circuit having two output ends, a person of ordinary skill in the art would not be motivated to dispose a transistor have a gate connected to Q node (Q(N)) and a drain connected to a first output end opposite to the output end (G(N))”.

The Examiner respectfully does not agree. The specification discloses on Figure 3, the first output end G(N)1 and the second output end G(N) are merely opposite sides of the same line. Specifically, Figure 3 discloses the first output end is merely the left side of a line and the second output end is the right side of the same line. 

Shown below is Figure 3 of the specification which discloses the first output end G(N)1 is the left side of the same line where the second output end G(N) is the right side of the same line.

    PNG
    media_image1.png
    584
    947
    media_image1.png
    Greyscale

Shown below is Figure 4 of Zeng which equivalently discloses the first output end (i.e., left output end of G(N)) and the second output end G(N) is the right side of the same line.

    PNG
    media_image2.png
    514
    881
    media_image2.png
    Greyscale

Therefore, Zeng discloses the limitation of a Nth stage of the GOA circuit having two output ends as recited in claim 3 and similarly in claim 12.

Furthermore, as stated in the Non-Final and Instant Action, Zeng does not teach the GOA circuit further comprises a 211th transistor, a gate of the 211th transistor is connected to a signal of the Q node, a source of the 211th transistor is connected to a clock signal, a drain of the 211th transistor is connected to the first output end.
However, the prior art of Chen teaches a 211th transistor (see Chen, Figure 5, #T2), a gate of the 211th transistor (#T2) is connected to a signal of the Q node (#Q(n)), a source of the 211th transistor (#T2) is connected to a clock signal (#CLK1), a drain of the 211th transistor (#T2) is connected to the first output end (#OUT(n); see Chen, paragraphs 0028-0029).
In conclusion, it would have been obvious to one of ordinary skill in the art to have included the transistor disclosed by Chen to the GOA circuit of Zeng so to control the signal transmission path between the clock signal and the output end (Chen: [0029]).


Applicant states on page 16 in the Remarks, “By making a Nth stage of the GOA circuit having a first output end and a second output end and disposing a 211th transistor having a gate connected to the Q node and a drain connected to the first output end and disposing a 21st transistor having a gate connected to the Q node and a drain connected to the second output end, the invention of claim 3 of the subject application can solve the technical difficulty of a seamless design of the joined screen, greatly reduce the gap of the joined screen, and improve its aesthetics and user experience”.
However, it is noted that the features upon which applicant relies (i.e., the subject application can solve the technical difficulty of a seamless design of the joined screen, greatly reduce the gap of the joined screen, and improve its aesthetics and user experience) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044. The examiner can normally be reached 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622